internal_revenue_service number info release date index number ------------------------- ------------- ------------------------ -------------------------- ------------------------------ department of the treasury washington dc person to contact --------------------------- id no ------------- telephone number --------------------- refer reply to cc psi - genin-167655-03 date date this letter is in response to a letter dated date submitted on -------------------------- taxpayer ----------------------- tax_year ------- in re request to revoke sec_179 election dear ------------ taxpayer’s behalf to the commissioner of internal revenue requesting permission to revoke the election made under sec_179 of the internal_revenue_code on taxpayer’ sec_2002 federal_income_tax return for certain property placed_in_service in taxpayer is a s_corporation in order for us to respond to your specific request you must submit a request for a private_letter_ruling the request must comply with all the requirements of section of revproc_2004_1 2004_1_irb_1 a copy of selected selections of revproc_2004_1 has been enclosed for your reference we hope that you find the following general information to be helpful that section you may find sec_179 of particular interest under sec_179 an election made under sec_179 with respect to a taxable_year beginning in and any specification contained in any such election may not be revoked except with the consent of the commissioner such consent to revoke an election under sec_179 however will be granted only in extraordinary circumstances emphasis added see sec_1_179-5 of the income_tax regulations revproc_2004_1 provides the general procedures the internal_revenue_service follows in issuing private letter rulings and the related instructions for the submission of private_letter_ruling requests by taxpayers in addition taxpayers are required by statute we are enclosing a copy of sec_179 of the code and the regulations under genin-167655-03 to pay user fees for requests for private letter rulings under sec_15 of revproc_2004_1 the user_fee must accompany the request in order to be processed by the service in general the user_fee is dollar_figure for private letter rulings however there is a reduced fee of dollar_figure for a request involving a business-related tax issue from a taxpayer with a gross_income of less than dollar_figure million see appendix a of revproc_2004_1 if you should decide to request a private_letter_ruling section dollar_figure of revproc_2004_1 provides information as to where to send the request also as we have noted above section of revproc_2004_1 provides general instructions for requesting a private_letter_ruling this letter has called your attention to certain general principles of tax law it is intended for informational purposes only and does not constitute a ruling see sections dollar_figure and dollar_figure of revproc_2004_1 we hope the materials enclosed will be helpful to you however if you should have any additional questions or comments please contact our office at letter is being sent to your authorized representative sincerely yours charles b ramsey charles b ramsey chief branch office of associate chief_counsel passthroughs and special industries enclosures in accordance with the power_of_attorney on file with this office a copy of this
